Title: To John Adams from Benjamin Stoddert, 9 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Departmt 9 August 1799

I do myself the honor, to enclose a Letter to Mr Moses M Bates, covering his Warrant as a Midshipman in the Navy, which will require your signature, should you approve the appointment.
He has been well recommended by Mr. Lyman—He is intended for the Frigate Congress, Capt. Sever.
I have the honor to be, / with the greatest respect & esteem, / sir, / Your most obed. servt.

Ben Stoddert